Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Chembio Diagnostics, Inc. Medford, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-69460, No. 333-141555 and No. 333-151785) of our report dated March 8, 2012,relating to the 2011 consolidated financial statements of Chembio Diagnostics, Inc. appearingin this Form 10-K for the year ended December 31, 2011. /s/ BDO USA, LLP BDO USA, LLP Melville, New York March 8, 2012
